Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6-15, these claims are directed to a water separator and therefore is directed to a different device than to the water separator assembly and does not include all of the limitations of the claim from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tomchak et al. (US20160114777) (hereinafter “Tomchak”).
Regarding claim 1, Tomchak reference teaches a water separator assembly for an air braking system of a vehicle, comprising: an inlet conduit (see Fig 1 and or Fig 2; item 24); a water separator connected to the inlet conduit (see Fig 2 and or paragraph 0021; item 36); an outlet conduit connected to the water separator (see Fig 1 and or Fig 2; item 26); and, an adjustable bracket operatively arranged (see Fig 2 and or Fig 12; item 12), and the further limitation of the claim is directed to an intended use. See MPEP 2114. The apparatus of Tomchak is fully capable of performing this function by connecting the water separator to a deck of the vehicle.
Regarding claim 2, Tomchak reference teaches the water separator assembly as recited in Claim 1, wherein the adjustable bracket comprises: a vertical member operatively arranged to be secured to the water separator (see Fig 2 and or Fig 6 below; the portion of item 12 in red circle is the vertical member); and, a base member connected to the vertical member (see Fig 2 and or Fig 6 below; the portion of item 12 indicated by the purple arrow is the base member), and the further limitation of the claim directed to an intended use. See MPEP 2114. The apparatus of Tomchak is fully capable of performing this function by connecting the base member of the water separator assembly to the deck of the vehicle. 
Regarding claim 5, Tomchak reference teaches the water separator assembly as recited in Claim 2, Tomchak reference further teaches that the vertical member further comprises at least one flange (see Fig 6 below) operatively arranged to secure the water separator to the vertical member

    PNG
    media_image1.png
    699
    849
    media_image1.png
    Greyscale

Regarding claim 6, Tomchak reference teaches the water separator assembly as recited in Claim 2, Tomchak reference further teaches that the base member comprises a vertical component and a (see Fig 6; the surface of the base member have a horizontal and vertical dimension)

    PNG
    media_image2.png
    551
    744
    media_image2.png
    Greyscale

Regarding claim 7, Tomchak reference teaches the water separator assembly as recited in Claim 6, Tomchak reference further teaches that the horizontal component is substantially perpendicular to the vertical component (see Fig 6 and or annotated Fig above; the two surfaces are substantially perpendicular)
Regarding claim 8, Tomchak reference teaches the water separator assembly as recited in Claim 6, Tomchak reference further teaches that the vertical component comprises one or more through-bores (see Fig 2 and or annotated Fig above; the vertical component have one or more through bores item 20)
Regarding claim 9, Tomchak reference teaches the water separator assembly as recited in Claim 8, Tomchak reference further teaches that the vertical member comprises one or more slots operatively arranged to be aligned with the one or more through-bores (see Fig 6 and or annotated Fig above; the vertical component have one or more through elongated slots arranged along the same axis)
Regarding claim 12, Tomchak reference teaches the water separator assembly as recited in Claim 1, Tomchak reference further teaches that the outlet conduit comprises a fitting (see Fig 1; the outlet conduit 26 has a fitting) operatively arranged to be connected to a main air reservoir of the air braking system (see paragraph 0019; the clean air is passed through the outlet 26 and used in operation of the air braking system)
Regarding claim 15, Tomchak reference teaches the water separator as recited in Claim 1, Tomchak reference further teaches that the water separator comprises an automatic drain valve and drain tube connected thereto, wherein a first predetermined criterion is satisfied, the automatic drain valve opens (see paragraph 0007 and or paragraph 0009 and or paragraph 0025) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomchak.
Regarding claim 3, Tomchak reference teaches the water separator assembly as recited in Claim 2, Tomchak reference further teaches the vertical member operatively arranged to the base member. Tomchak reference is different from claim 3, in that it does not explicitly teach the displacement of the vertical member relative to the base member. As to the displacement of vertical member relative to the base member, it would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak reference by making the vertical member adjustable relative to the base member by a flange in order to achieve a predictable result of flexibility between the two members and making something adjustable does not have any significant patentable weight. See MPEP 2144.04 (V) (D)
Regarding claim 4, Tomchak reference teaches the water separator assembly as recited in Claim 2, Tomchak reference further teaches the vertical member is operatively arranged to be fixedly secured to the base member (see Fig 6; the vertical and base members are fixed)
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomchak in view of Wright (US20150360668) (hereinafter “Wright”)
Regarding claim 10, Tomchak reference teaches the water separator as recited in Claim 1, wherein the inlet conduit. Tomchak reference is different from claim 10 in that it does not explicitly teach a flange connected to an intercooler. Wright reference is directed to a similar field of separation (see title and or abstract). Wright reference further teaches the use of flanges (see Fig 1 and or paragraph 0014; item 42) in order to achieve a predictable result of sealingly holding different components of the separator assembly. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak reference to include the commonly known flanges in the art to connect the inlet conduit with an intercooler in order to achieve a predictable result of sealingly holding different components of the 
Regarding claim 11, Tomchak and Wright reference teaches the water separator as recited in Claim 10, Tomchak reference further teaches that the inlet conduit further comprises a pipe having one or more bends (see Fig 1 and or Fig 2; the inlet conduit 24 having bend)
Claim 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomchak in view of J.M. Walker (US3364658) (hereinafter “Walker”)
Regarding claim 13, Tomchak reference teaches the water separator as recited in Claim 1, but is different from claim 13 in that it does not explicitly teach the water separator comprising a heating pad. Walker reference is directed to the same field of separation (see title and or abstract). Walker reference further teaches that the separation unit comprises a heater (see Fig 1 and or column 5 lines 10-26) in order to prevent the freezing of the system (see column 5 lines 10-26). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak reference to include the heater of Walker reference in order to prevent the freezing of the system as taught by Walker.
Regarding claim 14, Tomchak and Walker reference teaches the water separator as recited in Claim 13, Tomchak reference does not explicitly teach the temperature switch connected to the heating pad. Walker reference is directed to the same field of separation (see title and or abstract). Walker reference further teaches that the separation unit comprises an ambient air temperature switch connected to the heating pad, wherein the ambient air temperature switch is operatively arranged to turn the heating pad on when an ambient air temperature falls below a predetermined temperature (see Column 5 lines 16-26; a thermostat switch is provided inside the separation system) in order to control the heater system (see column 5 lines 16-26). Therefore, it would have been obvious to a person having ordinary 

Regarding claim 16, Tomchak reference teaches a water separator assembly for an air braking system of a vehicle, comprising: an inlet conduit (see Fig 1 and or Fig 2; item 24) operatively arranged to be connected to an intercooler of the air braking system; a water separator (see Fig 2 and or paragraph 0021; item 36);, including:  17an inlet connected to the inlet conduit (see Fig 3; the inlet of water separator is the inlet connected to the inlet conduit); a drain (see Fig 1; item 32); and, an outlet (see Fig 1 and or Fig 2 and or Fig 3; the outlet of the water separator is connected to the outlet conduit); an outlet conduit connected to the outlet and operatively arranged to be connected to a main air reservoir of the air braking system (see Fig 1 and or Fig 2; item 26); and, an adjustable bracket (see Fig 2 and or Fig 12; item 12), the adjustable bracket including: a vertical member operatively arranged to be secured to the water separator (see Fig 2 and or Fig 6 below; the portion of item 12 in red circle is the vertical member); and, a base member connected to the vertical member (see Fig 2 and or Fig 6 below; the portion of item 12 indicated by the purple arrow is the base member). Tomchak reference is different from claim 16 in that it does not explicitly teach the water separator comprising a heating pad. Walker reference is directed to the same field of separation (see title and or abstract). Walker reference further teaches that the separation unit comprises a heater (see Fig 1 and or column 5 lines 10-26) in order to prevent the freezing of the system (see column 5 lines 10-26). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak reference to include the heater of Walker reference in order to prevent the freezing of the system as taught by Walker and the further limitation of the claim is directed to an intended use. See MPEP 2114. The apparatus of Tomchak is fully capable of performing this function by connecting the water separator to a deck of the vehicle.

    PNG
    media_image1.png
    699
    849
    media_image1.png
    Greyscale

Regarding claim 17, Tomchak and Walker reference teaches the water separator assembly as recited in Claim 16, but these reference does not explicitly teach the displacement of the vertical member relative to the base member. As to the displacement of vertical member relative to the base member, it would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak reference by making the vertical member adjustable relative to the base member by a flange in order to achieve a predictable result of flexibility between the two members and making something adjustable does not have any significant patentable weight. See MPEP 2144.04 (V) (D)
Regarding claim 18, Tomchak and Walker reference teaches the water separator assembly as recited in Claim 17, Tomchak reference further teaches the vertical member is operatively arranged to be fixedly secured to the base member (see Fig 6; the vertical and base members are fixed)
Regarding claim 20, Tomchak and Walker reference teaches the water separator as recited in Claim 16, Tomchak reference further teaches that the water separator comprises an automatic drain valve, wherein a first predetermined criterion is satisfied, the automatic drain valve opens (see paragraph 0007 and or paragraph 0009 and or paragraph 0025) 
Claim19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomchak and Walker as applied to claim 16 above, and further in view of Cicotte et al. (US4989474) (hereinafter “Cicotte”).
Regarding claim 19, Tomchak and Walker reference teaches the water separator as recited in Claim 16, wherein: the base member comprises one or more through-bores (see Fig 6 and or annotated Fig above; the base member have one or more through bores item 20). The Tomchak and Walker references are different from claim 19, in that these reference do not explicitly teach the vertical member with slots aligned with the one or through bores. Cicotte reference is directed to the same field of addressing the issues related to mounting components within a motor vehicle (see title and or abstract). Cicotte reference further teaches the use of the plurality of adjustable bracket members having through holes and slots (see Figs. 3 and 4; item 52/40, 42) having a base and a vertical member in the motor vehicle in order to provide an in place support to different components of the system.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Tomchak and Walker reference to include additional brackets as demonstrated in Cicotte reference and align the through bores to the through slots in order to achieve a predictable result of providing an in place support to different components of the system.  MPEP 2143(I)(A).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773